Exhibit 10.2 FIRST AMENDMENT TO SERIES C UNIT ISSUANCE AGREEMENT THIS FIRST AMENDMENT TO SERIES C UNIT ISSUANCE AGREEMENT (this “Amendment”) is entered into as of the 2nd day of March, 2009, by and among ICM, Inc., a corporation organized and existing under the laws of Kansas (“ICM”), and Southwest Iowa Renewable Energy, LLC, a limited liability company organized and existing under the laws of Iowa (“SIRE,” and, together with ICM, the “Parties” and each individually a “Party”). RECITALS WHEREAS, the Parties previously executed that Series C Unit Issuance Agreement, dated as of March 7, 2008 (the “Agreement”); WHEREAS, concurrently herewith, the Bridge Loan and the ICM L/C are being renewed for an additional term, the maximum principal amount of the Bridge Loan is being increased to $36,600,000 and the face amount of the ICM L/C is being increased to $8,784,000; WHEREAS, in connection with the renewal of the Bridge Loan, Bunge N.A. Holdings, Inc. will post cash collateral with the Bridge Lender in an amount equal to $27,816,000 in lieu of renewing the Bunge L/C; WHEREAS, in connection with the foregoing, the Parties desire to amend the Agreement as set forth herein; and WHEREAS, capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Agreement. NOW, THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE I AMENDMENTS 1.1Global Amendment.All references in the Agreement to “Bunge” shall refer to Bunge N.A. Holdings, Inc. 1.2Issuance of Series C Units with Respect to L/C.Section 1 of the Agreement is hereby amended and restated in its entirety to read as follows: “(a)If (i) the ICM L/C Bank makes any payment to the Bridge Lender under or in respect of the ICM L/C or (ii) ICM makes any payment to the Bridge Lender which Exhibit 10.2 reduces amounts owed by SIRE under or in respect of the Bridge Loan when any such amounts become due and payable (whether such amounts consist of principal, interest, fees and/or other amounts) (and SIRE hereby agrees that ICM shall have the right to make any such payments for the account and benefit of SIRE at any time in ICM’s sole and absolute discretion after such amounts become due and payable), then ICM shall notify SIRE in writing (the “L/C Payment Notice”) of the making of, and the amount of, any such payments made by the ICM L/C Bank or ICM pursuant to (i) or (ii) above (each a “Periodic Bridge Loan Payment”) and SIRE shall reimburse ICM for such Periodic Bridge Loan Payment in accordance with Section 1(c) below. (b)If at any time ICM desires to acquire Series C Units and have the proceeds of such investment applied as a prepayment to the Bridge Lender (the “Bridge Loan Prepayment” and, together with any Periodic Bridge Loan Payment, each a “Bridge Loan
